            Case 1:20-cv-00933-JLT Document 5 Filed 07/13/20 Page 1 of 3


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   LAMONT J. HOWARD,                                 )   Case No.: 1:20-cv-00933-JLT (HC)
                                                       )
12                  Petitioner,                        )   ORDER TO SHOW CAUSE WHY PETITION
                                                       )   SHOULD NOT BE DISMISSED FOR FAILURE
13          v.                                         )   TO EXHAUST STATE REMEDIES
                                                       )
14   SUPERIOR COURT METROPOLITAN
                                                       )   [THIRTY-DAY DEADLINE]
     DIVISION OF COUNTY OF KERN,
15                                                     )
                Respondent.                            )
16                                                     )

17          Petitioner filed a Petition for Writ of Habeas Corpus on June 5, 2020. (Doc. 1.) The petition

18   appears to be unexhausted; therefore, Petitioner will be ordered to show cause why it should not be

19   dismissed without prejudice.

20   I.     DISCUSSION

21          A.      Preliminary Review of Petition

22          Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

23   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

24   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

25   the district court. . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

26   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

27   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

28   answer to the petition has been filed.

                                                           1
            Case 1:20-cv-00933-JLT Document 5 Filed 07/13/20 Page 2 of 3


1           B.      Exhaustion

2           A petitioner who is in state custody and wishes to collaterally challenge his conviction by a

3    petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The

4    exhaustion doctrine is based on comity to the state court and gives the state court the initial

5    opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501 U.S.

6    722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

7           A petitioner can satisfy the exhaustion requirement by providing the highest state court with a

8    full and fair opportunity to consider each claim before presenting it to the federal court. Duncan v.

9    Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court was given a full

10   and fair opportunity to hear a claim if the petitioner has presented the highest state court with the

11   claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney v. Tamayo-Reyes, 504

12   U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

13          Additionally, the petitioner must have specifically told the state court that he was raising a

14   federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme

15   Court reiterated the rule as follows:

16          In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
            remedies requires that petitioners “fairly present” federal claims to the state courts in
17          order to give the State the “opportunity to pass upon and correct alleged violations of the
            prisoners' federal rights” (some internal quotation marks omitted). If state courts are to
18          be given the opportunity to correct alleged violations of prisoners' federal rights, they
            must surely be alerted to the fact that the prisoners are asserting claims under the United
19          States Constitution. If a habeas petitioner wishes to claim that an evidentiary ruling at a
            state court trial denied him the due process of law guaranteed by the Fourteenth
20          Amendment, he must say so, not only in federal court, but in state court.
21   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:

22          Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his federal
            claims in state court unless he specifically indicated to that court that those claims were
23          based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-88 (9th Cir. 2000).
            Since the Supreme Court's decision in Duncan, this court has held that the petitioner must
24          make the federal basis of the claim explicit either by citing federal law or the decisions
            of federal courts, even if the federal basis is “self-evident," Gatlin v. Madding, 189 F.3d
25          882, 889 (9th Cir. 1999) (citing Anderson v. Harless, 459 U.S. 4, 7 . . . (1982)), or the
            underlying claim would be decided under state law on the same considerations that would
26          control resolution of the claim on federal grounds, see, e.g., Hiivala v. Wood, 195 F3d
            1098, 1106-07 (9th Cir. 1999); Johnson v. Zenon, 88 F.3d 828, 830-31 (9th Cir. 1996); .
27          ...
28          In Johnson, we explained that the petitioner must alert the state court to the fact that the

                                                          2
              Case 1:20-cv-00933-JLT Document 5 Filed 07/13/20 Page 3 of 3


1             relevant claim is a federal one without regard to how similar the state and federal
              standards for reviewing the claim may be or how obvious the violation of federal law is.
2
3    Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000) (italics added), as amended by Lyons v.
4    Crawford, 247 F.3d 904, 904-5 (9th Cir. 2001).
5             Petitioner fails to indicate any information about his appeals on the form petition, and only
6    includes information about a habeas petition filed in Kern County Superior Court. (See Doc. 1 at 2-3,
7    9-14.) Because it appears Petitioner has not presented his claims for federal relief to the California
8    Supreme Court, the Court must dismiss the petition. Raspberry v. Garcia, 448 F.3d 1150, 1154 (9th
9    Cir. 2006); Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001). The Court cannot consider a petition
10   that is unexhausted. Rose v. Lundy, 455 U.S. 509, 521-22 (1982).
11   II.      ORDER
12            Accordingly, within thirty days the Court ORDERS Petitioner to show cause why the petition
13   should not be dismissed for failure to exhaust state remedies.
14
15   IT IS SO ORDERED.
16
           Dated:   July 13, 2020                               /s/ Jennifer L. Thurston
17                                                       UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          3
